DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INITIAL REMARKS
The Examiner appreciates the Applicant’s efforts in communicating during the transition from the previous examiner.  Full faith and credit has given to the search and actions of the previous examiner.  

CLAIM STATUS
Claims 1-8 and 11-19 are amended.
Claim 10 is canceled.
Claims 1-9 and 11-19 are pending.
RESPONSE TO APPLICANT’S AMENDMENTS/ARGUMENTS
– 35 USC § 101 –
	Claim 10 was rejected under 35 USC § 101 as being directed toward non-statutory subject matter.
	In view of Applicant’s remarks/amendments, the Examiner finds this rejection moot.  Accordingly, such rejection is withdrawn.

– 35 USC § 112 –
Claims 1-9 and 11-19 were rejected under 35 U.S.C. § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.  
The Examiner appreciates the Applicant’s remarks and finds them persuasive in view of the Applicant’s substantial amendments to the claimed invention.  Accordingly, such rejections are withdrawn.
ALLOWABLE SUBJECT MATTER
Claims 1-9 and 11-19 are allowed.
The following is the Examiner’s Statement of Reasons for Allowance:
Re claim 1, Applicant’s newly amended claims encompass an invention that the prior art does not disclose, teach, or otherwise render obvious.  More specifically, the Examiner concurs with the previous examiner that there is no teaching or suggestion in the art for the Applicant’s particular method for a robust estimation of the velocity of a target from a host vehicle. 
	Accordingly, independent claim 1 is deemed allowable over the prior art.  Independent claim 11 encompasses the same or substantially the same scope as claim 1 and is therefore allowable for at least the same reasons discussed above.  Dependent claims 2-9 and 12-19 are each allowable based at least on their respective dependency to claim 1 or claim 11.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
ADDITIONAL PRIOR ART
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
US 2015/0054676, Vinski et al. – system for determining a vehicle position using range rate and velocity calculations and Least Squares mathematical techniques.
US 2019/0361113, Ray – system to estimate the range and range rate of a radar detected object.
US 2011/0068970, Mitsumoto – vehicle radar device
US 9,187,091, Mills – vehicle collision detection system

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648